 1                                   UNITED STATES DISTRICT COURT
2                                  NORTHERN DISTRICT OF CALIFORNIA
3    Lucas Regan                                     )
                                                     ) Case No: 5:20-cv-02221
 4
                                     Plaintiff(s),   ) APPLICATION FOR
                                                     )
 5
             v.                                      ) ADMISSION OF ATTORNEY
                                                        PRO HAC VICE
 6   Pinger, Inc.                                    )) (CIVIL LOCAL RULE 11-3)
                                                     )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
          I, Tonia Ouellette Klausner              , an active member in good standing of the bar of
 9
      New York                      , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: Defendant Pinger, Inc.                       in the
      above-entitled action. My local co-counsel in this case is Jonathan S.M. Francis                  , an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       MY ADDRESS OF RECORD:                              LOCAL CO-COUNSEL'S ADDRESS OF RECORD:
13    1301 Avenue of the Americas, 40th Floor             One Market Plaza, Spear Street Tower, Suite
      New York, NY 10019                                  3400, San Francisco, CA 94105
14
       MY TELEPHONE # OF RECORD:                          LOCAL CO-COUNSEL'S TELEPHONE # OF RECORD:
15    (212) 497-7706                                      (415) 947-2010
       MY EMAIL ADDRESS OF RECORD:                        LOCAL CO-COUNSEL'S EMAIL ADDRESS OF RECORD:
16    tklausnergwsgr.com
      tklausner@wsgr.com                                   ifrancis@wsgr.com
                                                           jfrancis@wsgr.com
          I am an active member in good standing of a United States Court or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 2597110            •
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19        I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 04/14/20                                              Tonia Ouellette Klausner
22                                                                           APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25        IT IS HEREBY ORDERED THAT the application of Tonia Ouellette Klausner                  is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: April 14, 2020
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                 October 2012
